COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00355-CV


IN RE MARK SCHOMBURG                                                     RELATOR



                                      ----------

                           ORIGINAL PROCEEDING
                        TRIAL COURT NO. CV11-08-673

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: September 26, 2016




      1
       See Tex. R. App. P. 47.4.